 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 92Glass, Molders, Pottery, Plastics & Allied Workers International Union, AFLŒCIO, CLC and Ce-ment Masons Local No. 528 and Olympian Pre-cast, Inc.  Case 19ŒCDŒ481 January 30, 2001 DECISION AND DETERMINATION OF DISPUTE BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND HURTGEN The charge in this Section 10(k) proceeding was filed on July 14, 2000, by Olympian Precast, Inc. (Olympian or the Employer) alleging that the Respondent, Glass, Molders, Pottery, Plastics & Allied Workers Interna-tional Union, AFLŒCIO, CLC (Glass Workers), violated Section 8(b)(4)(D) of the National Labor Relations Act by engaging in proscribed activity with an object of forc-ing the Employer to assign certain work to employees it represents rather than to employees represented by Ce-ment Masons Local No. 528 (Cement Masons).1  The hearing was held on August 25, 2000, before Hearing Officer Peter G. Finch.   The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board affirms the hearing officer™s rulings, find-ing them free from prejudicial error.  On the entire re-cord, the Board makes the following findings. I.  JURISDICTION The Employer, a Washington corporation with its princi-pal place of business located in Redmond, Washington, is engaged in the business of manufacturing architectural pre-cast concrete building components.  It annually ships goods valued in excess of $50,000 from its Redmond facility to customers located outside the State of Washington.  We accordingly find that the Employer is engaged in commerce within the meaning of Section 2(6) and (7) of the Act.  We further find, based on the stipulation of the parties, that the Cement Masons and the Glass Workers are labor organiza-tions within the meaning of Section 2(5) of the Act. II.  THE DISPUTE A.  Background and Facts of Dispute The Employer manufactures custom precast concrete building components.  These are the visible facing of build-ings.  The Employer works closely with the architect of a building in the design of these components, in order to achieve the desired effect for that building, including spe-cific finishes, textures, and colors.  Following manufacture, the Employer ships these customized components for instal-lation at the building construction site.  These components may suffer chips or cracks during shipping and installation.                                                                                                                      1 Although the charge technically named the Cement Masons as a second Respondent, the Employer does not allege (and the evidence at the hearing did not show) that Cement Masons used means proscribed by Sec. 8(b)(4)(D) to enforce its claim to the disputed work.  Accord-ingly, consistent with the positions of the parties and the record, we shall treat the Glass Workers as the only Respondent in this case. The Employer supplied precast concrete building components under contract to Kiewit Construction Com-pany (Kiewit) in the construction of the Washington State convention center.  Some cracking of these compo-nents occurred during installation.  The Employer™s con-tract with Kiewit required the Employer to perform war-ranty work to repair cracks.  Employees of the Employer represented by the Glass Workers worked at the conven-tion center jobsite to perform this warranty work.  The Employer and the Glass Workers are parties to a collec-tive-bargaining agreement, effective from December 8, 1997 to December 1, 2001, which contains a clause cov-ering the performance of warranty work.   The Cement Masons learned that the warranty work on the precast concrete building components at the conven-tion center was being performed by Olympian™s employ-ees represented by the Glass Workers.  The Cement Ma-sons have a collective-bargaining agreement with Kiewit containing a subcontracting clause, which prohibits Kie-wit from subcontracting any jobsite Cement Masons™ work to a subcontractor who is not a party to a collec-tive-bargaining agreement with the Cement Masons.  Michael Wentz, assistant business agent for the Cement Masons, went to the convention center jobsite and in-formed Kiewit™s superintendent, Jim Richards, that Olympian was not signatory to a contract with the Ce-ment Masons, and that because of the subcontracting clause Kiewit needed to reassign the warranty work to employees represented by the Cement Masons or to as-sign it to a subcontractor with a contract with the Cement Masons.  Richards declined to do either, but said he would get back to Wentz on this matter. Thereafter, on June 22, 2000,2 Kiewit™s superintendent Richards held a meeting with Wentz and Kevin Jewell, vice president of operations for Olympian.  The topic of the meeting was the Cement Masons™ intention to file a grievance against Kiewit for violation of the subcontract-ing clause.  Jewell testified that Wentz informed Jewell that Olympian could avoid ﬁhassleﬂ by either signing a project agreement with the Cement Masons covering the convention center warranty work or hiring employees represented by the Cement Masons to perform that work.  According to Jewell, Wentz said that if Olympian ﬁhire[d] people out of our hall to do your warranty work that would make this grievance go away.ﬂ  Jewell de-clined.  On June 28, the Cement Masons filed a griev-ance against Kiewit, asserting violation of the subcon- 2 All dates hereafter are in 2000, unless otherwise noted. 333 NLRB No. 16  GLASS WORKERS (OLYMPIAN PRECAST, INC.) 93tracting clause by Kiewit™s assignment of the warranty 
work to Olympian. 
Thereafter, the Glass Workers 
on July 11 sent a letter 
to Olympian regarding the pe
rformance of the warranty 
work, which provided in part:   
 Allow this letter as appropriate notice to your company 

that under our labor agreement and our historical work 
precedent with your company, [Glass Workers™] mem-
bers 
have always performed job-site work
 (warranty 
work).  The work that is currently being performed by 
our members at the Kiewit job-site [sic]. [Emphasis in 
original.] 
I have been informed that [Cement Masons] is de-

manding of Kiewit (contractor) that our members be 
removed from the job-site and members of [Cement 
Masons] perform all job-site warranty work. 
[Y]ou know our members have always performed this 
type of work and if either Olympian or Kiewit cedes to 
the request of [the Cement Masons] the [Glass Work-
ers] will immediately establish a picket line at the job-
site to protect their interest and jurisdictional work.  
B.  The Work in Dispute 
The work in dispute concerns the assignment of war-
ranty and repair work on ar
chitectural precast concrete 
building components supplied by Olympian Precast, Inc. 
at the Washington convention center project in Seattle, 
Washington.  The warranty and repair work can include 
sandblasting, concrete cutting, patching, etching, and 
related tasks.   
C.  Contentions of the Parties 
1. Cement Masons 
The Cement Masons contend that there is no jurisdic-
tional dispute here because, under the Board™s decision 

in 
Capitol Drilling
,3 it did not make a claim to the work 
in question, and never threaten
ed to picket or take unlaw-
ful coercive action in order to acquire that work.  Rather, 
it contends that it has only pursued a contractual griev-
ance against Kiewit, arising from Kiewit™s failure to 
abide by the subcontracting clause in its contract with the 
Cement Masons.  The Cement Masons emphasize that 

they did not initiate any contact with Olympian, made it 
clear that their only disput
e was with Kiewit, and made 
no direct claim to Olympian for the work in dispute but 
merely ﬁoffer[ed] suggestions.ﬂ  The Cement Masons 
accordingly have moved that 
the Board quash the notice 
of hearing.   
                                                          
 3 Laborers (Capitol Drilling Supplies)
, 318 NLRB 809 (1995). 
2.  The employer and the Glass Workers 
The Employer contends that 
there is reasonable cause 
to believe that Section 8(b)(4)(D) has been violated, and 
that the conduct of the Cement Masons constitutes a 
claim for the disputed work.  The Employer points out 
that the Cement Masons made
 a claim for the work di-rectly to Olympian, offering it the opportunity to either 
employ individuals represented by the Cement Masons 
or to sign a project labor ag
reement.  The Glass Workers 
likewise argue that the Cement Masons not only pursued 
a grievance against Kiewit, but also made a direct claim 
to Olympian for the disputed work.  The Employer and 
the Glass Workers accordingly 
assert that there are com-
peting claims for the work
 at issue, and that 
Capitol 
Drilling
 is distinguishable.  Th
ey contend that the work 
in dispute is thus properly before the Board for determi-
nation pursuant to Section 10(k) of the Act, and that the 
motion to quash should be denied.  
The Employer asserts that th
e work in dispute should 
be awarded to employees represented by the Glass 

Workers.  The Employer relies on its collective-
bargaining agreement with the 
Glass Workers, its current 
assignment and its preference that employees represented 

by the Glass Workers continue to perform the disputed 
work, area and industry practice, the skills and training 
of employees represented by the Glass Workers, and the 
economy and efficiency of its operations.  The Glass 
Workers likewise argu
e that, considering all these rele-
vant factors, the work in dispute should be awarded to 

employees it represents.   
D.  Applicability of the Statute 
It is well settled that the standard in a 10(k) proceeding 
is whether there is reasonable
 cause to believe that Sec-
tion 8(b)(4)(D) of the Act has been violated.  It requires a 

finding that there is reasonable cause to believe that a 
party has used proscribed m
eans to enforce its claim to 
the work in dispute, that th
ere are competing claims to 
the disputed work between rival groups of employees, 

and that no method for the voluntary adjustment of the 
dispute has been agreed on.   
The parties have stipulated that there is no agreed-
upon method to adjust the dispute voluntarily.  The re-

cord further establishes that
 the Glass Workers threat-
ened the Employer with picketing if the disputed work 
was assigned to employees represented by the Cement 
Masons.  The Cement Masons contend, however, that 
there are no competing claims 
to the work in dispute be-
cause it merely filed a grievance against Kiewit for 
breach of the subcontracting clause and that, under 
Capi-
tol Drilling
, no jurisdictional dispute should be found to 
exist here. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 94We disagree.  In 
Capitol Drilling
, the Board held that 
in the construction industry, a union™s effort to enforce a 
lawful union signatory subcontracting clause against a 
general contractor through a grievance, arbitration, or 
court action does not constitute a claim to the 
subcontractor for the work.  The Board distinguished, 
however, those cases in which a union does more than 

peacefully pursue a contractual grievance against a 
general contractor.  The Board explained that a true 
jurisdictional dispute arises when a union seeking 
enforcement of a contractual 
claim not only pursues its 
contractual remedies against the employer with which it 
has an agreement, but also makes a claim for the work 
directly to the subcontractor 
that has assigned the work. 
In such circumstances, the Board stated that it would find 
that truly competing claims, 
and the use of threats of 
coercion to enforce a claim by 
the representative of either 
group of employees, would be sufficient to trigger an 
8(b)(4)(D) allegation and consequent 10(k) proceeding.  
Electrical Workers Local 
363 (U.S. Information 
Systems), 326 NLRB 1382, 1383 (1998); 
Capitol Drill-
ing
, supra, 318 NL
  at 811Œ812.
4                                                           
RBThe record in this case es
tablishes that the Cement 
Masons did more than pursue its grievance against the 

general contractor Kiewit; Cement Masons also made a 
claim for the work directly to the party that had assigned 
the work: Olympian.  As stat
ed above, according to the 

testimony of Olympian™s vice president Jewell, at the 
June 22 meeting, Cement Masons™ assistant business 
manager Wentz said that if Olympian ﬁhire[d] people out 
of our hall to do your warranty work that would make 
this grievance go away.ﬂ  We find that this testimony is 
sufficient to establish reasonab
le cause to believe that the 
Cement Masons made a claim for the disputed work di-

rectly to Olympian.  See 
J.P. Patti Co.
, 332 NLRB No. 
69, slip op. at 3 (2000).  Th
ere is no dispute that the 
Glass Workers by their letter of July 11 claimed the work 
in dispute, and that employ
ees represented by the Glass 
Workers are currently perf
orming the disputed work.
5 We therefore find that ther
e are competing claims to 
                                                           
4 Chairman Truesdale notes that he dissented in 
Capitol Drilling.  See 318 NLRB at 812Œ813.  He agrees with his colleagues, however, 
that the circumstances of
 this case are distinguishable and that the hold-
ing from which he dissented in 
Capitol Drilling
 is not applicable here.   
Member Hurtgen has previously stat
ed his reservations regarding the 
Board™s holding in 
Capitol Drilling
.  See, e.g., his concurring opinion 
in Laborers Local 113 (Super Excavators)
, 327 NLRB 113 (1998).  
However, inasmuch as the instan
t case is distinguishable from 
Capitol 
Drilling, it is unnecessary for him to pass on the Board™s holding in 
Capitol Drilling.    5 Longshoremen ILWU Local 14 
(Sierra Pacific Industries), 314 NLRB 834, 836 (1994) (performance of work by a group of employees 
is evidence of a claim for the work
 by those employees, even in the 
absence of an explicit claim).
    Olympian for the work in dispute, and that a true juris-
dictional dispute exists.
6  In light of the threat to pi
cket contained in the Glass 
Workers™ July 11 letter, we find reasonable cause to be-

lieve that a violation of Section 8(b)(4)(D) has occurred, 
and that the dispute is properly before the Board for de-
termination.  We accordingly deny the Cement Masons™ 

motion to quash the notice of hearing. 
E.  Merits of the Dispute 
Section 10(k) requires the Board to make an affirma-
tive award of disputed work after considering various 
factors. NLRB v. Electrical Worke
rs Local 1212 (Colum-
bia Broadcasting)
, 364 U.S. 573 (1961).  The Board has 
held that its determination in a jurisdictional dispute is an 
act of judgment based on common sense and experience, 
reached by balancing the factors involved in a particular 
case.  Machinists Lodge 1743 (J. A. Jones Construction)
, 135 NLRB 1402, 1410Œ1411 (1962); 
Asplundh Con-
struction Corp
., 318 NLRB 633 (1995). 
The following factors are relevant in making the de-
termination of this dispute.
7 1.  Certifications and coll
ective-bargaining agreements 
There is no evidence of an
y Board certifications con-
cerning the employees involved in this dispute.   
The Employer and the Glass Workers are parties to a 
collective-bargaining agreement effective from Decem-
ber 8, 1997, to December 1, 2001.  Article VIII of that 
agreement provides that ﬁ[w]
arranty work, as determined 
by the employer, at the custom
er™s job site shall be per-
formed under this Agreement.ﬂ   We thus find that the 
warranty work in dispute is covered by the Employer™s 
collective-bargaining agreement 
with the Glass Workers.  
There was no evidence presente
d, in contrast, that the 
Employer has a collective-barg
aining agreement with the 
Cement Masons covering the disputed work.
8  The factor 
of collective-bargaining ag
reements accordingly favors 
 6 Capitol Drilling, supra, 318 NLRB at 811Œ812. 
As we explain below, we find that the disputed work should be 
awarded to employees represented by
 the Glass Workers.  Our award 
does not preclude the Cement Masons from pursuing its grievance 
against Kiewit for violation of th
e signatory subcontracting clause, 
provided that it does not continue to
 claim the work from Olympian or 
engage in threats or other coer
cion.  Id. at 810 fn. 4, citing 
Carpenters 
Local 33 (AGC of Massachusetts)
,  289 NLRB 1482, 1484 (1988). 
7 The Cement Masons presented no
 evidence concerning the merits 
of this dispute.   
8 Although the record reflects that the Cement Masons have a collec-
tive-bargaining agreement with the 
general contractor Kiewit, that 
agreement is not applicable because
 the company that ultimately con-
trols and makes the job assignment
ŠOlympianŠis deemed to be the 
employer for purposes of
 a 10(k) proceeding.  
Plasterers Local 502 
(PBM Concrete),
 328 NLRB 641 (1999); 
Operating Engineers Local 
150 (Austin Co.)
, 296 NLRB 938, 940 (1989).     
 GLASS WORKERS (OLYMPIAN PRECAST, INC.) 95an award of the disputed work to employees represented 
by the Glass Workers.   
2.  Employer preference and current assignment 
The Employer assigned the 
disputed work to employ-
ees represented by the Glass Workers and prefers that the 
work in dispute continue to be performed by employees 
represented by the Glass Workers.  Accordingly, this 
factor favors awarding the 
work in dispute to the em-
ployees represented by the Glass Workers.   
3.  Area practice 
The Employer presented evidence regarding only one 
other manufacturer of precast concrete building compo-

nents in the area of Washington State.  That company™s 
employees are represented by the Laborers™ Union, 
which is not involved in this dispute.  We accordingly 
find that the factor of ar
ea practice does not favor award-
ing the work in dispute to employees represented by ei-
ther Union.
9  4. Employer™s past practice 
Kevin Jewell, Olympian™s vice president since the 
Company™s founding in 1988, testified that since that 

time all warranty work performed by Olympian has been 
assigned to employees represen
ted by the Glass Workers.  
He further testified that Olympian has never assigned 
warranty work to employees 
represented by the Cement 
Masons.  We accordingly find that this factor favors an 

award of the disputed warranty work to employees repre-
sented by the Glass Workers.   
5.  Economy and efficiency of operations 
The Employer™s vice president Jewell testified that its 
employees, when not performing warranty work, return 
to the Employer™s plant and spend the remainder of their 
working time performing fabrication, finishing, and re-
pair work in the plant.  The Employer asserts that, in 
contrast, if the warranty work were assigned to employ-
ees represented by the Cement Masons, there would be a 
constant turnover of employ
ees since warranty work is performed on only a periodic basis.  The Employer thus 
argues that it is more economical and efficient to assign 
the warranty work to employ
ees represented by the Glass 
Workers.  The Cement Maso
ns presented no evidence 
                                                          
 9 No evidence was adduced as to the general industry practice and 
the evidence was limited to the ar
ea practice in Washington State. 
concerning this factor.   Accordingly, we find that this 
factor favors awarding the wo
rk in dispute to employees 
represented by the Glass Workers.   
6.  Relative skills and training  
The Employer™s vice president Jewell testified that 
employees represented by the Glass Workers undergo an 
extensive on-the-job training process in the finishing and 
repair of precast building components that takes up to 2 
years to complete.  This process includes learning in-
creasingly difficult finishing 
techniques, including sack 
rub, sandblasting, acid wash, and diamond polishing 
work, as well as experience in performing patching re-
pair.  No evidence was presented concerning the skills 
and training of employees represented by the Cement 
Masons.  We accordingly find that this factor favors 
awarding the disputed work to employees represented by 
the Glass Workers. 
Conclusions 
After considering all the rele
vant factors, we conclude 
that Olympian™s employees represented by the Glass 
Workers are entitled to perform the work in dispute.  We 

reach this conclusion relying on the factors of collective-
bargaining agreements, employ
er preference and current 
assignment, past practice, 
economy and efficiency of 
operations, and skills and training.  In making this de-

termination, we are awarding the disputed work to em-
ployees represented by Glass, Molders, Pottery, Plastics 

& Allied Workers Internationa
l Union, AFL-CIO, CLC, 
not to that Union or to its members.  This determination 
is limited to the controversy that gave rise to this pro-
ceeding.   
DETERMINATION OF DISPUTE 
The National Labor Relations Board makes the follow-
ing Determination of Dispute. 
Employees of Olympian Precast, Inc. represented by 
Glass, Molders, Pottery, Plastics & Allied Workers In-
ternational Union, AFLŒCIO, CLC are entitled to per-
form the warranty and repair
 work on architectural pre-
cast concrete building components supplied by Olympian 
Precast, Inc. at the Washington convention center project 
in Seattle, Washington, which can include sandblasting, 

concrete cutting, patching, etching, and related tasks. 
   